Citation Nr: 1710797	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  08-28 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating (or evaluation) for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to December 31, 2009, and in excess of 50 percent thereafter.

2.  Entitlement to an increased rating (or evaluation) for diabetes mellitus with erectile dysfunction in excess of 20 percent disabling.

3.  Entitlement to an increased (compensable) rating (or evaluation) for bilateral hearing loss.

4.  Entitlement to an initial rating (or evaluation) for residuals of a low back injury with degenerative arthritis and discogenic disease (a back disability) in excess of 10 percent from June 7, 2006 to December 31, 2009, and in excess of 20 percent from December 31, 2009, forward.

5.  Entitlement to an initial rating (or evaluation) for peripheral neuropathy of the right lower extremity with sciatica in excess of 10 percent from June 7, 2006, forward.

6.  Entitlement to an initial rating (or evaluation) for peripheral neuropathy of the left lower extremity with sciatica in excess of 10 percent from June 7, 2006, forward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1968 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2006 and June 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this case should take into consideration the existence of this electronic record.

In August 2012 and October 2015, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for additional development.  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  A discussion of the AOJ's compliance with the Board Remands is included in the Remand section below.  The appeal is REMANDED to the AOJ.
REMAND

Another remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's appeals of increased ratings for PTSD, diabetes mellitus, and hearing loss, and higher initial ratings for a back disability, peripheral neuropathy of the right lower extremity, and peripheral neuropathy of the left lower extremity.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2014); 38 C.F.R. § 3.159(c), (d) (2016).

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA.  38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  As noted in the August 2012 Board Remand, in a December 2009 statement, the Veteran identified outstanding private treatment records for the service-connected back disability by a private physician, Dr. W.Y., of the Fort Wayne Neurological Center.  In February 2010, the RO contacted the Veteran and requested that he provide a VA Form 21-4142, Authorization and Consent to Release Information to the VA, to allow the RO to obtain the Veteran's records from Dr. W.Y.  In March 2010, the Veteran submitted a completed VA Form 21-4142 (dated that same month), which included Dr. W.Y.'s address, as well as additional information concerning the Veteran's treatment at VA medical facilities in Indiana.  Notations in VA treatment records also reflect that the Veteran underwent a lumbar spinal fusion in October 2010, reportedly at Parkview Hospital.  The AOJ was instructed to take the necessary steps to obtain any available records from Dr. W.Y. and from Parkview Hospital in accordance with 38 C.F.R. § 3.159(c)(1).

Pursuant to the August 2012 Board Remand, the Veteran again identified the outstanding private treatment records from Dr. W.Y, and again provided a VA authorization form for Dr. W.Y. of the Fort Wayne Neurological Center.  See September 2012 VA Form 21-4142.  To date the AOJ has not requested the identified private treatment records as explicitly instructed in the August 2012 Board Remand.  In this regard, a Board remand confers upon an appellant the right to compliance with that order.  Stegall, 11 Vet. App. at 268; D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

In addition, in the August 2012 Remand, the Board found the July 2009 and December 2010 VA spine examinations inadequate as to the questions of range of motion loss specifically due to pain, as well as any functional loss during flare-ups, and afforded the Veteran a new VA spine examination.  The Veteran underwent another VA spine examination in February 2013.  The Board finds that the February 2013 VA examination remains inadequate.  Recently, in Correia v. McDonald, 
28 Vet. App. 158 (2016), the Court held that the final sentence of 38 C.F.R. § 4.59 requires that all VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Here, joint testing for pain on both active and passive motion, and in weight-bearing and nonweight-bearing was not conducted at the most recent February 2012 VA examination.  Based on the foregoing, the Board finds that a remand is necessary for a new examination and opinion that adequately address the current extent and severity of the Veteran's service-connected back disability.

In the October 2015 Remand, the Board noted that the Veteran identified outstanding VA treatment records regarding the service-connected diabetes, peripheral neuropathy, and back disability, and instructed the AOJ to contact all appropriate VA medical facilities, and obtain and associate with the claims file all outstanding records of treatment, specifically from December 2013, forward.  Pursuant to the October 2015 Board Remand, in a VA Form 21-4142, dated September 2012, the Veteran clarified that "all medical information on all medical treatments are with Indianapolis and Fort Wayne VA[MC]'s."  Specifically, the Veteran noted his treatment for PTSD, diabetes, and hearing loss.  While the AOJ obtained current VA treatment records from the Fort Wayne VAMC (from December 2013 to November 2015), the AOJ did not obtain current VA treatment records from the Indianapolis VAMC.  Indeed, the most recent VA treatment records from the Indianapolis VAMC (located in Virtual VA) are from December 2013.  Accordingly, these records should be obtained upon remand.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); see also Stegall at 268; D'Aries, 22 Vet. App. at 105.

Accordingly, the case is REMANDED for the following actions:

1. Request private treatment records from Dr. W.Y. of the Fort Wayne Neurological Center and from Parkview Hospital regarding the treatment of the Veteran's back.  The appropriate VA Form 21-4142, Authorization and Consent to Release Information is already of record and the Veteran is not required to submit another VA Form 21-4142.

Any documents regarding treatment for the back received by VA pursuant to the request for private treatment records from Dr. W.Y. of the Fort Wayne Neurological Center and from Parkview Hospital should be associated with the record.  At least two requests for the private records should be made, unless it is made evident by the first request that a second request would be futile in obtaining such records.  

Any negative responses should be properly documented in the record.  Notify the Veteran, in accordance with 38 C.F.R. § 3.159(e), if the private treatment records are unavailable.

2. Associate with the electronic record all VA clinical documentation from the Indianapolis and Fort Wayne VA Medical Centers pertaining to the treatment of the Veteran's service-connected disabilities on appeal (PTSD, diabetes, hearing loss, back, peripheral neuropathy of the bilateral lower extremities) not already of record, particularly from December 2013, forward, at the Indianapolis VAMC, and from November 2015, forward, at the Fort Wayne VAMC.

3. After any records requested above are obtained, schedule the appropriate VA examination with a VA examiner other than the VA physician who conducted the February 2013 VA spine (back) examination to assist in determining the current level of severity of the service-connected back disability.  The relevant documents in the electronic file, to include on VBMS and Virtual VA, should be made available to, and be reviewed by, the examiner.  A detailed history of relevant symptoms should be obtained from the Veteran.  

Range of motion testing, in degrees, should be performed.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.

The VA examiner is asked to test the lumbar spine ranges of motion in active motion, passive motion, as well as in weight-bearing, and nonweight-bearing.  If the VA examiner is unable to conduct the required testing, the VA examiner should explain why the required testing cannot be conducted.

The extent of any incoordination, weakened movement, and excess fatigability on use should also be described by the examiner.  If feasible, the VA examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The VA examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups, and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  The VA examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If the VA examiner is unable to report the degree of additional range of motion loss during a flare-up, the VA examiner must explain why it is not feasible to render such an opinion.  In other words, the VA examiner should opine as to any resultant loss in range of motion that would occur during flare-ups, or explain why it is not feasible to render such an opinion.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

4. Review the electronic record and ensure that all of the foregoing development actions have been conducted and completed in full.  In this regard, ensure that the questions asked by the Board have been addressed by the examiner with consideration of the specific evidence identified.  If any development is incomplete, appropriate corrective action is to be implemented.  If the requested VA examination and opinions do not include adequate responses to the specific opinions requested, the report must be returned for corrective action.  See Stegall at 268; 38 C.F.R. § 4.2 (2016).

5. After completion of the above and any additional development deemed necessary, readjudicate the issues on appeal as listed on the title page above in light of all the evidence of record.  If the determinations remain adverse to the Veteran, he and the representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


